Citation Nr: 1716402	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-40 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right wrist arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied an increased rating in excess of 10 percent for right wrist arthritis.  The RO in Cleveland, Ohio, has jurisdiction over the Veteran's claims.

In May 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO (Traveling Board).  A transcript of this hearing is of record.  

In April 2013, the Board remanded the matter for further development, to include a claim for a TDIU, finding that during the May 2011 hearing, the Veteran reported he had been unable to maintain employment due to his service-connected right wrist disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a January 2017 correspondence, the Veteran was notified that the VLJ who conducted his May 2011 hearing was no longer employed by the Board.  He was provided with another opportunity to request another optional Board hearing.  In a January 2017 correspondence, the Veteran indicated that he did not wish to attend another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The Veteran was last afforded a VA examination for his wrist conditions in April 2015.  An adequate examination of a joint must include range of motion testing of the joint in active motion, passive motion, weight-bearing, and nonweight-bearing.  Full range of motion testing for all of those areas must also be conducted on the opposite joint unless the opposite joint is damaged.  Any of the above areas of testing can be omitted if the medical professional conducting the examination states that it is not possible to perform the testing, and clearly explains why.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Although the April 2015 VA examination included an assessment of the Veteran's functional limitation due to pain on weight bearing, it did not include an assessment of the Veteran's functional limitation due to pain on non-weight bearing or active versus passive range of motion.  See Correia, 28 Vet. App. at 158 (2016).  Therefore, the Board finds that a remand is warranted for another VA examination, consistent with Correia.

As the TDIU claim is inextricably intertwined with the increased rating claim, the TDIU claim must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right wrist arthritis disability.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that they have reviewed the claims folder.  All indicated tests should be and all clinical findings reported in detail.   The VA examiner should provide responses to the following:

a.  Conduct range of motion testing of the right wrist, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b. The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

c.  The examiner should consider the Veteran's reports of flare-ups of the right wrist and portray any related functional loss in terms of additional range of motion loss.  If the VA examiner is unable to do so, the VA examiner must indicate why.

d.  Lastly, the VA examiner should describe the Veteran's functional impairment from his service-connected right wrist disabilities (laceration of right wrist with ulnar nerve damage, atrophy, and impaired use, residual scar, and arthritis) and furnish an assessment (taking into account the Veteran's past education and experience, but without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  

A detailed rationale is requested for all opinions provided.  

2. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

